DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim limitation “the heating compartment” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “a heating compartment.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4, 7-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Skoda (US 2017/0014582; of record).
Regarding claim 1, Skoda discloses a vaporization and inhalation apparatus for vaporization (abstract; “heating assembly”) comprising: 
a heater (203; Fig. 2; “heating device”) configured to heat the substance in the substance cartridge (202; para. 63; “body”) comprising a substance for vaporization and inhaling (para. 61; “vaporizable substance volatilizing on heating”) having a battery (206) for powering the heater (see para. 62), such that a quantity of substance consumed from the substance cartridge (para. 63; “a quantity of the vaporizable substance in the body thereby reducing on heating”); 
an outlet port (see abstract, claim 1; para. 69) which is fixed and may be accessible to any vaporized substance of the cartridge (para. 69; “passage… to allow gas to be drawn over the body”); and
a processor (205; “controller”) arranged to determine the quantity of a cartridge (‘vaporisable substance quantity information”) based on usage history and parameters (para. 62) such as time of use of the cartridge (para. 61; “stored time the body has been heated for”) and then uses this information to accurately update and monitor the amount remaining and then stores the determined quantity value in the controller and/or cartridge (para. 63; “monitor and store vaporizable substance quantity information”).

Regarding claim 4, Skoda discloses inserting a new or different cartridge into the device (para. 64, 70) and then calibrating the apparatus based on the cartridge inserted into the apparatus based on the contents of the cartridge (para. 70; “replace stored vaporizable substance information with new vaporizable substance quantity information when the controller determines the body is previously unused”). 

Regarding claim 7, Skoda discloses the cartridge contains a solid formulation (para. 61). 
Regarding claim 8, regarding the claim limitation “the controller is arranged to use and apply heating when gas is drawn over the body and when no gas is being drawn over the body,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the device of Skoda is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics.

Regarding claim 9, Skoda discloses that a user depressing a button activates the heater (para. 64). Therefore, Skoda discloses a first trigger where the button is depressed to only provide heating and a second trigger where the button is not depressed to stop heating. 

Regarding claim 10, Skoda discloses the sensor (208) is configured to sense a change in temperature from the vaporization and inhaler apparatus (para. 63; “temperature sensor”). 

Regarding claim 12, Skoda discloses the processor (205; “controller”) is arranged to determine the quantity of a cartridge based on usage history and parameters (para. 62; “determine with body is unused”) or is new (para. 70), the usage history and parameters including a change in temperature sensed by the sensor (208; para. 63; “temperature information determinable form a monitored temperature during heating”).

Regarding claim 13, Skoda discloses the processor is capable of determining whether the cartridge is new (para. 64) or used (para. 62; has usage history) in response to inserting a new or different cartridge into the device (para. 64). 

Regarding claim 14¸ Skoda further discloses the device includes a counter and/or timer (para. 5) configured to determine the number of vapor draws or the duration of the vapor draw (para. 5), wherein the processor determines a value associated with an estimate of a quantity consumed based on the duration and/or vapor draw (para. 5; “remaining heating time” and “remaining number of times gas is able to be drawn over the body”). 

Regarding claim 15, Skoda further discloses the cartridge historical usage information is stored in the memory on board the substance cartridge or may be pre-programmed into the processor (para. 62). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5-6, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Skoda (US 2017/0014582) as applied to claims 1 and 10 above, and further in view of Cochand et al. (US 2014/0020693).
Regarding claims 2-3, Skoda discloses the heating assembly as discussed above with respect to claim 1. Skoda further discloses the processor may determine power consumption to determine the duration of the vapor draw and/or heating to estimate a quantity consumed and may be configured to vary the consumption rate based on the sensed or measured power (para. 5, 62). 
However, Skoda is silent as to the controller is arranged to set a maximum amount of power suppliable to the heating device based on the stored vaporizable substance quantity information and/or a stored relationship between temperature information or a profile of power supplied to the heating device. Moreover, Skoda is silent as to setting the maximum amount of power suppliable to the heating device lower for a body with less vaporizable substance than a body with more vaporizable substance. 
	Cochand teaches an electrically operated aerosol generating system (abstract) comprising electric circuitry for determining the depletion of an aerosol-forming substrate heated by a heater (para. 30) and limit the temperature of the heating element to a maximum temperature (para. 33) by decreasing the power required to maintain a predetermined temperature as the aerosol-forming substrate dries (para. 92; “maximum amount of power” and “the maximum amount of power…lower for a body with less vaporizable substance”), the power being empirical data relating power to the aerosol-forming substrate in the liquid storage portion (para. 93; “stored relationship between temperature and power”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of decreasing the amount of power applied to the heating element as the aerosol-forming substrate decreases as in Cochand to Skoda’s heating assembly in order to obtain the predictable result of maintaining the heating element at a predetermined temperature (Cochand; para. 92) with the benefit of preventing the heating element from overheating when the aerosol-forming is insufficient in quantity (Cochand; para. 36). 

Regarding claim 5¸ modified Skoda further discloses that the processor analyzes whether the remaining quantity of substance in the cartridge is below a predetermined threshold (para. 64) performs a refill request (para. 64).
However, Skoda is silent as to prohibiting heating of the body when the vaporizable substance quantity is below a threshold.
Cochand further teaches that when the amount of aerosol-forming substance is estimated to a predetermined threshold, the electric circuitry is arranged to deactivate the electric heater (para. 37). 
It would have been obvious to said skilled artisan to have applied the known method of deactivating the heater when the aerosol-forming substance is lower than a threshold as in Cochand to Skoda’s heating assembly in order to advantageously avoid creation of an aerosol that does not have desired properties (para. 37). 

Regarding claim 6, modified Skoda further discloses that the predetermined threshold may be pre-programmed or user-specified and/or automatically adjustable based on user habits, estimated time of delivery, or other aspects (para. 6). 
Moreover, Cochand teaches that the liquid storage portion is configured to hold a predetermined number of puffs which have to be refilled (para. 11) and that decreasing heating after the reaching the threshold creates an aerosol with undesired properties (see para. 37).
Regarding the claim limitation “the threshold…when gas has been drawn over the body between 3 and 30 times or the body has cumulatively been heated between 5 and 20 minutes,” it would have been obvious to said skilled artisan to have modified the threshold to obtain various amounts aerosol properties because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B). Moreover said skilled artisan would have been motivated to modify the threshold because (a) Skoda suggests that the threshold may be adjusted, and (b) Cochand teaches that the number of puffs in in the cartridge is limited. 

Regarding claim 11, Skoda discloses the heating assembly as discussed above with respect to claim 10 including the sensor (208) is configured to sense a change in temperature from the vaporization and inhaler apparatus (para. 63). 
However, Skoda is silent as to the controller is arranged to receive temperature information from the temperature sensor and stop heating if the temperature of the body exceeds a predetermined threshold. 
Cochand further teaches a temperature sensor for measuring the temperature of the heating element, the electric circuitry arranged to monitor the temperature sensed by the temperature sensor, and limit the temperature of the heating element (“stop heating”) to a maximum temperature (predetermined threshold”) (para. 33). 
It would have been obvious to said skilled artisan to have applied the known method of monitoring the temperature sensed by the temperature sensor and limiting the temperature of the heating element to a maximum temperature as in Cochand to the heating assembly of Skoda in order to avoid unwanted chemical degradation of the heating element (Cochand; para. 92). 

Regarding claim 18, Skoda discloses the heating assembly as discussed above with respect to claim 1, and further comprising the substance cartridge (202; “body”) containing  a substance for vaporization and inhaling (para. 61), the cartridge being heated by the heater (203; para. 63); and
the outlet port (see abstract, claim 1; para. 69; “an air outlet”) which is fixed and may be accessible to any vaporized substance of the cartridge (para. 69; “passage” and “heating compartment”).
However, Skoda is silent as to an air inlet and the passage between the air inlet and the air outlet to allow gas to pass over the body during heating to provide air to the heating compartment. 
Cochand further teaches a cartridge (115; Fig. 1), an air outlet (125), and an air inlet (123), wherein when a user draws on the air outlet, a passage between the air inlet and air outlet (see Fig. 1) in which ambient air is drawn through the air inlet (para. 59) which travels over the cartridge (see Fig. 1), liquid is vaporized by the heater to create a supersaturated vapor (para. 59), and then the vapor is mixed with air from the air inlet to form an aerosol which is carried out the air outlet (para. 59). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an air inlet as in Cochand to the heating assembly of Skoda in order to obtain the predictable result of forming an aerosol by mixing air with the generated (Cochand; para. 59) thereby allowing for control of the particle size of the aerosol (Cochand; para. 60). 

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Skoda (US 2017/0014582) as applied to claim 1  above, and further in view of Ampolini et al. (US 2014/0096782).
Regarding claim 16, Skoda discloses the heating assembly as discussed above with respect to claim 1. Skoda further discloses the processor (205; “controller”) is arranged to determine the quantity of a cartridge based on usage history and parameters (para. 62; “determine the body is a suitable used body”) or is new (para. 70; “determine the body is a suitable unused body”), calibrating the apparatus based on the cartridge inserted (para. 70; “replacing the stored vaporizable substance quantity information”), and heating the substance to form a vapor in response to a vapor draw request (para 5; “initiate heating”).
However, Skoda is silent as to the controller being adapted to determine if the body is a body unsuitable for use with the assembly. In other words, Skoda does not teach differentiating between a suitable body and an unsuitable body. 
Ampolini teaches an electronic smoking article (abstract) comprising a control body portion (506; Fig. 5) and a cartridge body portion (505), the control body portion including a first control component (520) configured to evaluate authentication indicia on the cartridge body portion to determine whether the cartridge is authorized for use with the control body portion (para. 91), if the first control component receives authentication indicia the controller allows current to flow to the heating element, but if no authentication indicia is received or an unauthorized authentication indicia is received the control component may prevent current from flowing to the heating element (para. 91). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of evaluating authentication indicia on the cartridge and allowing current to flow based on the indicia as in Ampolini to Skoda’s heating assembly in order to prevent an unauthorized cartridge from operating (Ampolini; para. 91). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Skoda (US 2017/0014582) in view of Cochand et al. (US 2014/0020693).
Regarding claim 17, Skoda discloses a method related to operation of a vaporizer (para. 4) comprising a heater (203; Fig. 2; “heating device”) configured to heat the substance in the substance cartridge (202; para. 63; “body”) comprising a substance for vaporization and inhaling (para. 61; “vaporizable substance volatilizing on heating”); and a processor (205; “controller”) configured to:
determine the quantity of a cartridge (‘vaporisable substance quantity information”) based on usage history and parameters (“amount of previous usage”) (para. 62) such as time of use of the cartridge (para. 61; “stored time the body has been heated for”) and then uses this information to accurately update and monitor the amount remaining and then stores the determined quantity value in the controller and/or cartridge (para. 63; “monitor and store vaporizable substance quantity information”); and
heating the cartridge to the point of vaporization to allow a user to consume the vapor (para. 5; “heating the body with the heating device supplied with power to heat the body”).
However, Skoda is silent as to the controller setting a maximum amount of power suppliable to the heating device based on a stored vaporizable substance quantity in the body and heating the body with the set maximum amount of power. 
Cochand teaches an electrically operated aerosol generating system (abstract) comprising electric circuitry for determining the depletion of an aerosol-forming substrate heated by a heater (para. 30) and limit the temperature of the heating element to a maximum temperature (para. 33) by decreasing the power required to maintain a predetermined temperature as the aerosol-forming substrate dries (para. 92; “maximum amount of power” and “the maximum amount of power…lower for a body with less vaporizable substance”), the power being empirical data relating power to the aerosol-forming substrate in the liquid storage portion (para. 93; “stored relationship between temperature and power”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of decreasing the amount of power applied to the heating element as the aerosol-forming substrate decreases as in Cochand to Skoda’s heating assembly in order to obtain the predictable result of maintaining the heating element at a predetermined temperature (Cochand; para. 92) with the benefit of preventing the heating element from overheating when the aerosol-forming is insufficient in quantity (Cochand; para. 36). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747